DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is sent in response to Applicant’s Communication received on 01/15/2021 for application number 17/150,873. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 46-65 are presented for examination. Claims 1-45 were preliminarily canceled. Claims 46-65 were preliminarily added.

Priority
This application has claimed the benefit as a CON of Application Number 16/890,633 (Now. U.S. Pat. No. 10,921,980) filed on 06/02/2020, which claims benefit as a CON of Application Number 16/383,113 (Now U.S. Pat. No. 10,705,727) filed 04/12/2019, which claims benefit as a CON of Application Number 12/950,857 filed 11/19/2010 (Now U.S. Pat. No. 10,303,357).

Reference Cited but not Used
Rosenberg (US 2007/0146347 A1) – describes a system and device to transfer media content from one device to another user a touch screen gesture, where the device is positioned in the direction of a second device.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46-48, 50-53, 55-57, 59-62, and 64-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stallings et al. (US 2010/0156812 A1) in view of Nelson (US 2014/0032636 A1).

Regarding claim 46, Stallings teaches a method comprising: 
while displaying the media content at the first device [Fig. 6, (610), Para. 51, displaying contact card], in response to a first selection of a second device via a user interface of the first device [Fig. 8, (850), Para. 64, user making gesture in a direction of another user (i.e. direction of user device)]: 
causing the second device to display the media content [Fig. 8, (880), Para. 69, send and display content on selected second device]; and 
while the second device displays the media content [Fig. 6, (610), Para. 51, displaying contact card], in response to a second selection of a third device via the user interface of the first device [Fig. 8, (850), Para. 64, user making gesture in a direction of another user (i.e. direction of user device)]:
transferring the display of the media content on the second device to the third device [Fig. 8, (880), Para. 69, send and display content on selected third device].


However, Nelson teaches generating media content for display at a first device [Fig. 6, (80), Para. 43, streaming media data to a first device]; while generating for display the media content at the first device, in response to a first selection of a second device via a user interface of the first device [Fig. 6, (80), Para. 43, while content is displayed, receive input to select a second device]: causing the second device to play the media content [Fig. 6, (860, Para. 44, stream content to second device]; while the second device plays the media content, in response to a second selection of a third device via the user interface of the first device [Fig. 6, (80), Para. 43, while content is displayed, receive input to select a third device]: transferring playback control for playing the media content on the second device to the third device [Fig. 6, Paras. 43-44, streaming the media content to a third device and the third device has control of the media content].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transfer of media content between devices of Stallings and incorporate the media play capabilities of streaming content between devices of Nelson to allow the system to transfer streaming content between devices.
A person having ordinary skill in the art would have been motivated to modify and include the media play capabilities of streaming content between devices to allow the user to Paras. 4-6 of Nelson].

Regarding claims 47 and 56, Stallings as modified by Nelson teaches all of the limitations of claim 46 as described above. Stallings further teaches wherein the first selection comprises: detecting a motion on a touch screen interface of the first device in a direction of the second device [Fig. 8, (850), Para. 64, user making gesture in a direction of another user (i.e. direction of user device)].

Regarding claims 48 and 57, Stallings as modified by Nelson teaches all of the limitations of claim 47 as described above. Stallings further teaches wherein the motion comprises a flick motion [Fig. 8, (850), Para. 64, user making gesture (i.e. flick or swipe) in a direction of another user (i.e. direction of user device)].

Regarding claims 50 and 59, Stallings as modified by Nelson teaches all of the limitations of claim 46 as described above. Nelson further teaches wherein playback control comprises: user interface features for one or more of pausing, stopping, playing, forwarding, and rewinding the media content that is playing on the second device [Para. 35, the devices displaying the streamed media content can control the streamed media by pausing, playing, stopping, fast forwarding, rewinding, and so forth].

Regarding claims 51 and 60, Stallings as modified by Nelson teaches all of the limitations of claim 46 as described above. Stallings further teaches wherein the user interface of Fig. 2, (230), Para. 21, display may include a touch screen display].

Regarding claims 52 and 61, Stallings as modified by Nelson teaches all of the limitations of claim 46 as described above. Stallings further teaches wherein the third device is a tablet [Fig. 2, Para. 17 and 84, device can include tablet].

Regarding claims 53 and 62, Stallings as modified by Nelson teaches all of the limitations of claim 46 as described above. Stallings further teaches wherein the third device is a remote control [Fig. 2, Para. 17 and 84, device can include a remote control].

Regarding claim 55, Stallings teaches a system, comprising: 
input/output circuitry [Fig. 2, (230), Para. 21, display may include a touch screen display] configured to: 
while displaying the media content at the first device [Fig. 6, (610), Para. 51, displaying contact card], in response to a first selection of a second device via a user interface of the first device [Fig. 8, (850), Para. 64, user making gesture in a direction of another user (i.e. direction of user device)]: 
causing the second device to display the media content [Fig. 8, (880), Para. 69, send and display content on selected second device]; and 
while the second device displays the media content [Fig. 6, (610), Para. 51, displaying contact card], in response to a second selection of a third device via the user interface of the Fig. 8, (850), Para. 64, user making gesture in a direction of another user (i.e. direction of user device)]:
transfer the display of the media content on the second device to the third device [Fig. 8, (880), Para. 69, send and display content on selected third device].

But, Stallings does not explicitly teach generate media content for display at a first device; causing the second device to play the media content; while the second device plays the media content, in response to a second selection of a third device via the user interface of the first device: transfer playback control for playing the media content on the second device to the third device.
However, Nelson teaches generate media content for display at a first device [Fig. 6, (80), Para. 43, streaming media data to a first device]; while generating for display the media content at the first device, in response to a first selection of a second device via a user interface of the first device [Fig. 6, (80), Para. 43, while content is displayed, receive input to select a second device]: causing the second device to play the media content [Fig. 6, (860, Para. 44, stream content to second device]; while the second device plays the media content, in response to a second selection of a third device via the user interface of the first device [Fig. 6, (80), Para. 43, while content is displayed, receive input to select a third device]: transfer playback control for playing the media content on the second device to the third device [Fig. 6, Paras. 43-44, streaming the media content to a third device and the third device has control of the media content].


A person having ordinary skill in the art would have been motivated to modify and include the media play capabilities of streaming content between devices to allow the user to view media content between a plurality of devices without the need to start media at each device, creating an efficient media transfer system [Paras. 4-6 of Nelson].

Regarding claim 64, Stallings teaches a non-transitory computer readable medium having instructions encoded thereon, that when executed by a processor causes the processor to: 
while displaying the media content at the first device [Fig. 6, (610), Para. 51, displaying contact card], in response to a first selection of a second device via a user interface of the first device [Fig. 8, (850), Para. 64, user making gesture in a direction of another user (i.e. direction of user device)]: 
causing the second device to display the media content [Fig. 8, (880), Para. 69, send and display content on selected second device]; and 
while the second device displays the media content [Fig. 6, (610), Para. 51, displaying contact card], in response to a second selection of a third device via the user interface of the first device [Fig. 8, (850), Para. 64, user making gesture in a direction of another user (i.e. direction of user device)]:
transfer the display of the media content on the second device to the third device [Fig. 8, (880), Para. 69, send and display content on selected third device].

But, Stallings does not explicitly teach generate media content for display at a first device; causing the second device to play the media content; while the second device plays the media content, in response to a second selection of a third device via the user interface of the first device: transfer playback control for playing the media content on the second device to the third device.
However, Nelson teaches generate media content for display at a first device [Fig. 6, (80), Para. 43, streaming media data to a first device]; while generating for display the media content at the first device, in response to a first selection of a second device via a user interface of the first device [Fig. 6, (80), Para. 43, while content is displayed, receive input to select a second device]: causing the second device to play the media content [Fig. 6, (860, Para. 44, stream content to second device]; while the second device plays the media content, in response to a second selection of a third device via the user interface of the first device [Fig. 6, (80), Para. 43, while content is displayed, receive input to select a third device]: transfer playback control for playing the media content on the second device to the third device [Fig. 6, Paras. 43-44, streaming the media content to a third device and the third device has control of the media content].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transfer of media content between devices of Stallings and incorporate the media play capabilities of streaming content between devices of Nelson to allow the system to transfer streaming content between devices.
Paras. 4-6 of Nelson].

Regarding claim 65, Stallings as modified by Nelson teaches all of the limitations of claim 64 as described above. Stallings further teaches wherein the instructions further cause the processor to detect the first selection by: detecting a flick motion on a touch screen interface of the first device in a direction of the second device [Fig. 8, (850), Para. 64, user making gesture (i.e. flick or swipe) in a direction of another user (i.e. direction of user device)].

Claims 49, 54, 58, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stallings et al. (US 2010/0156812 A1) in view of Nelson (US 2014/0032636 A1) and further in view of Migos et al. (US 2010/0149096 A1.

Regarding claims 49 and 58, Stallings as modified by Nelson teaches all of the limitations of claim 46 as described above. But, neither Stallings nor Nelson explicitly teach wherein the first selection further comprises: detecting a motion on a touch screen interface of the first device that was in a direction of a visual representation of the second device on the user interface; wherein during the motion, the motion is proximate to but does not touch the visual representation of the second device on the user interface.
However, Migos teaches wherein the first selection further comprises: detecting a motion on a touch screen interface of the first device that was in a direction of a visual representation of Figs. 6, 8, (564-570), Paras. 52-53, performing gesture in the direction of a displayed visualization of network device to transfer media item]; wherein during the motion, the motion is proximate to but does not touch the visual representation of the second device on the user interface [Para. 53, gesture to transfer content and perform a set function can be performed in contact with or above the display surface (i.e. throwing motion in the direction of a network device to transfer media item)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transfer of media content between devices of Stallings and incorporate the shortcut icon of available devices of Migos to allow the system to transfer content between devices.
A person having ordinary skill in the art would have been motivated to modify and include the shortcut icon of available devices to allow the user to easily and efficiently transfer content between devices with a quick drag-drop action between icons, creating an efficient media transfer system.

Regarding claims 54 and 63, Stallings as modified by Nelson teaches all of the limitations of claim 46 as described above. But, neither Stallings nor Nelson explicitly teach transferring playback control for playing the media content on the second device to a device selected based on a source of the media content being displayed on the second device.
However, Migos teaches transferring playback control for playing the media content on the second device to a device selected based on a source of the media content being displayed on Fig. 9, (734), Para. 60, the system determines prior to transfer is the destination device can perform the functions associated with the selected media content].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transfer of media content between devices of Stallings and incorporate the shortcut icon of available devices of Migos to allow the system to transfer content between devices.
A person having ordinary skill in the art would have been motivated to modify and include the shortcut icon of available devices to allow the user to easily and efficiently transfer content between devices with a quick drag-drop action between icons, creating an efficient media transfer system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179